Citation Nr: 0708445	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung cancer, including 
secondary to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board of Veterans' Appeals (Board) denied the claim in 
August 2002.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003, the Court vacated the Board's August 2002 
decision and remanded matters to the Board.  The Board 
remanded the case to the RO in June 2004.  The Board denied 
the veteran's claim.  In August 2006 the Court set aside the 
Board's decision and remanded the case for further 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

In compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), the Board finds that the RO should further develop 
this case.  

In an Agent Orange exposure questionnaire received in April 
1998, the veteran indicated that while working TDY at Don 
Muang Int'l Airport, he moved thousands of troops weekly from 
the jungles of Vietnam.  He noted that these soldiers were 
unbathed, unclean, and straight from the jungle.  He reported 
that he was thrown amongst them on the plane and that 
whatever they had on their clothes and whatever they had been 
breathing, he was also breathing.  He further indicated that 
he had on his clothes whatever they had on their clothes.

In a June 2001 letter, he reported that his job as an Air 
Force Sergeant was to move troops and supplies in and out of 
Vietnam.  He noted that he moved thousands of troops and tons 
of supplies in and out of Vietnam.  He stated that if any of 
the troops that he moved out of Vietnam in 1967 or 1968 had 
been exposed to Agent Orange then he was also directly 
exposed as a result of breathing the residue from dirty, 
straight from the jungle uniforms, and by indirectly 
breathing the recycled air in the closed quarters of the 
airplane.

In an undated letter, the veteran reported that he was 
responsible for moving troops in and out of Vietnam to and 
from the staging point of Don Muang Airport.  He stated that 
the staging points that he moved troops to and from were 
DaNang, Nahtrang, Saigon, and Cameron Bay.  He stated that he 
boarded and briefed all flights upon arrival and that the 
briefing took approximately 30 minutes.  He stated that it 
was his belief that he was exposed to Agent Orange at this 
point.  He indicated that the thousands of soldiers that he 
came into contact with as a result of these flights looked 
rugged and came directly from the jungle where they had been 
for months.  He stated that he was exposed to whatever the 
soldiers had been exposed to.  

In a November 2001 letter, the veteran indicated that he was 
on the ground in November 1966 in Cam Ranh Bay and that the 
flight records should be checked to confirm this.  In his 
November 2001 substantive appeal, the veteran reported that 
he was on the ground in the Republic of Vietnam and that he 
was stationed in Ubon, Thailand.

Personnel records indicate that he service from November 1966 
to December 1967 as an administrative specialist with the 
Det#5, 6thAprl Sw, DonMuangAB, Thai.  They indicate that he 
was awarded the Vietnam Service Medal.

In an April 2002 letter, the veteran indicated that he was on 
the ground in Vietnam several times during his tour of duty 
while stationed with Detachment 5, 6th Aerial Port Squadron, 
and that he was responsible for moving passengers and freight 
in and out of Vietnam.  He reported that when needed he would 
go with a load of freight or passengers to off load or on 
load for a return trip.  The flights were from DaNang, Cam 
Ranh Bay, and Saigon.

The veteran also stated that he could not believe that his 
travel orders directing him to his duty station in Ubon, 
Thailand, on or around November 22, 1966, could not be found.  
The veteran indicated that he could remember these orders 
after all these years.  He stated that he had stops in 
Hawaii, Clark AB; Camranh Bay, VN; Bangkok, Thailand, and 
then Ubon, Thailand.  He stated that as the chartered 
Continental 707 banked for landing in Camranh Bay he saw 
multiple flashes of fire down below.  He noted that it was 
either early morning or early evening when he landed.  

In June 2002, the veteran appeared before the undersigned 
Board Member.  At the time of the hearing, the veteran 
indicated that all the military documents that he had had in 
his possession were destroyed in a fire at his parents' house 
about six years beforehand.

The veteran's previous representative reported the landings 
of the plane during the veteran's flight over to Thailand in 
November 22, 1966, which included a stopover at Cam Ranh Bay.  
The veteran testified that when they landed at Cam Ranh Bay, 
150 people got off the plane and headed to Vietnam, while 
about 15 people, including him, headed to Thailand.  The 
veteran indicated that his responsibilities in Thailand 
included passenger and freight movement.  He testified that 
he spent twelve or thirteen months in Thailand and took a 
flight home which required a stop in either Saigon or Cam 
Ranh Bay.  He noted that this was a standard route for the 
chartered planes.

There is no evidence of record that the AOJ conducted an 
exhaustive search to verify the information regarding the 
veteran's flight to Don Muang Air Base, Thailand.  
Furthermore, the veteran has claimed that he was exposed to 
AO while serving in Thailand through contact with planes and 
personnel who would arrive directly form Vietnam.  The AOJ 
should attempt to verify if such exposure is possible.  The 
AOJ must comply with the order of the Court.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake all 
efforts to obtain any and all 
information regarding flights to Don 
Muang Air Base, Thailand on or around 
November 22, 1966.  The search should 
include, but is not limited to, 
requesting information from the Air 
Force (or other appropriate source) 
regarding flight manifests for November 
22, 1966 and approximate dates and/or 
general flight routes taken during that 
time period from Travis AFB to Don 
Muang Air Base.  

2.  The AOJ should obtain an 
authoritative answer as to whether 
exposure to Agent Orange is possible 
through close contact with military 
personnel and equipment leaving 
Vietnam.  (See Order of the Court.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



